
	
		I
		111th CONGRESS
		2d Session
		H. R. 4802
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2010
			Mr. Moore of Kansas
			 (for himself, Mr. Campbell, and
			 Ms. Kosmas) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To modernize the Liability Risk Retention Act of 1986 and
		  expand coverage to include commercial property insurance, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Risk Retention Modernization Act of
			 2010.
		2.Oversight of
			 compliance with preemption of State law under the Liability Risk Retention Act
			 of 1986The Liability Risk Retention Act of 1986 (15
			 U.S.C. 3901 et seq.) is amended by adding at the end the following new
			 section:
			
				8.Oversight of compliance with preemption of State
		  law(a)SurveyThe Secretary of the Treasury shall survey
				and evaluate the extent to which States are in compliance with the prohibition
				under this Act of State regulation of risk retention groups and purchasing
				groups that are not domiciliaries of such State and periodically submit to the
				President and Congress reports on such compliance.
					(b)DisputesIn
				any dispute in which an issue arises of whether this Act preempts the
				regulation of a risk retention group or purchasing group by a State, any party
				to the dispute may make a written submission to the Secretary of the Treasury
				to request a determination as to whether the regulation at issue is preempted
				by this Act.
					(c)StandardThe
				Secretary of Treasury may only issue a determination under paragraph (b) that
				the regulation at issue is preempted by this Act if the regulation imposes a
				requirement upon the risk retention group that is inconsistent with the
				provisions of this Act.
					(d)Regulations,
				policies, and proceduresNot later than 90 days after the
				effective date in section 11 of the Risk
				Retention Modernization Act of 2010, the Secretary of the
				Treasury shall publish in the Federal Register final regulations, policy
				statements, guidelines, or procedures to implement this section.
					(e)Applicability of
				Administrative Procedures ActDeterminations issued pursuant to
				subsection (b) shall be subject to the applicable provisions of subchapter II
				of chapter 5 of title 5, United States Code (relating to administrative
				procedure).
					(f)Judicial
				reviewAny party to the dispute may seek review of a final order
				of the Secretary of the Treasury under subsection (b) in the United States
				Court of Appeals for the District of Columbia
				Circuit.
					.
		3.Corporate
			 governance standardsThe
			 Liability Risk Retention Act of 1986 (15 U.S.C. 3901 et seq.), as amended by
			 section 2 of this Act, is further amended by adding at the end the following
			 new section:
			
				9.
					Corporate governance standards
					(a)Governance
				standardsThe Secretary of
				the Treasury shall, not later 30 days after the effective date in section 11 of
				the Risk Retention Modernization Act of
				2010, issue corporate governance standards for risk retention
				groups, which shall include requirements that—
						(1)the governing body
				of a risk retention group shall at all times include a majority of independent
				directors;
						(2)any material
				relationship between a director of a risk retention group and a service
				provider shall—
							(A)be documented by a
				written contract that—
								(i)is
				for a term of not more than 5 years; and
								(ii)may be terminated
				at any time for cause after providing reasonable notice as set forth in the
				contract;
								(B)be approved upon
				commencement and upon any renewal by a majority of the independent directors of
				a risk retention group; and
							(C)be approved by the
				insurance commissioner of the State in which such service provider is
				chartered;
							(3)unless the
				insurance commissioner of the State in which the risk retention group is
				chartered permits the governing body of a risk retention group to exercise the
				function as a whole, such risk retention group shall have an audit committee of
				its governing body with a written charter defining the purposes of the
				committee, which shall include—
							(A)providing
				oversight of—
								(i)the integrity of
				financial statements;
								(ii)compliance with
				legal and regulatory requirements;
								(iii)the
				qualifications, independence, and performance of auditors and actuaries;
				and
								(iv)the performance
				of service providers; and
								(B)reviewing the
				annual audited financial statements and quarterly statements with the
				management of the risk retention group;
							(C)reviewing the
				annual audited financial statements with the auditor of the risk retention
				group and, if advisable, reviewing quarterly financial statements with such
				auditor;
							(D)establishing
				policies with respect to risk assessment and risk management;
							(E)meeting separately
				and periodically, either directly or through designated representatives of the
				committee, with the management and auditor of the risk retention group;
							(F)reviewing with the
				auditor of the risk retention group any audit problems or difficulties and the
				response to such problems or difficulties by the management of the risk
				retention group;
							(G)establishing clear
				policies regarding the hiring of employees or former employees of the current
				or former auditor of the risk retention group;
							(H)requiring, through
				contract or negotiation, the auditor of the risk retention group to rotate
				partners with primary responsibility for the audit of the risk retention group
				and the partner responsible for reviewing such audit, in order to assure that
				no individual performs these services for more than five consecutive years;
				and
							(I)reporting
				regularly on the foregoing matters to the governing body of the group;
							(4)a risk retention
				group shall adopt and provide upon request to the members of such risk
				retention group governance standards that address—
							(A)the means of
				providing evidence of each the ownership interest of each member of the risk
				retention group;
							(B)the process by
				which the governing body of the risk retention group is elected by the members
				of the risk retention group;
							(C)qualification
				standards for and responsibilities of directors of the risk retention
				group;
							(D)access to the
				management and independent advisors of the risk retention group by the
				directors of the risk retention group;
							(E)compensation of
				directors of the risk retention group, if any;
							(F)orientation and
				education of directors of the risk retention group;
							(G)succession of
				management of the risk retention group; and
							(H)annual performance evaluations of the
				management, officers, and members of the risk retention group by the governing
				body of the risk retention group;
							(5)a risk retention
				group shall adopt a code of business conduct and ethics applicable to
				directors, officers, and employees of the risk retention group that
				address—
							(A)conflicts of
				interest;
							(B)corporate
				opportunities;
							(C)confidentiality;
							(D)fair
				dealing;
							(E)protection and
				proper use of the assets of the risk retention group;
							(F)compliance with
				applicable laws and regulations; and
							(G)reporting of any
				illegal or unethical behavior which affects the operation of the risk retention
				group; and
							(6)any manager or
				chief executive officer of a risk retention group shall promptly notify the
				domestic regulator in writing if either becomes aware of any material
				noncompliance with any governance standard required by this section, if such
				noncompliance is not cured within a reasonable period from detection not to
				exceed 60 days.
						(b)DefinitionsIn
				this section:
						(1)AuditorThe term auditor means the
				person providing certification of the annual financial statement of a risk
				retention group provided to a State in section 3(d)(3).
						(2)DirectorThe term director means a
				member of the governing body of a risk retention group.
						(3)Independent
				directorThe term
				independent director means a director of a risk retention group
				that the governing body of such risk retention group determines has no material
				relationship with—
							(A)such risk
				retention group;
							(B)a member of such
				risk retention group; or
							(C)an officer,
				director, or employee of such member.
							(4)Material
				relationshipThe term
				material relationship means a relationship between an entity or an
				individual and a risk retention group where such entity or individual, or a
				member of the immediate family of such individual or any business with which
				such individual or entity is affiliated, receives compensation or payment from
				such risk retention group during any 12-month period in an amount of—
							(A)5 percent or more
				of the gross written premiums of such risk retention group for such 12-month
				period; or
							(B)2 percent or more
				of the surplus of such risk retention group as measured at the end of any
				fiscal quarter falling within such 12-month period.
							(5)MemberThe term member means a person
				or entity that—
							(A)is insured by a
				risk retention group; and
							(B)maintains an
				ownership interest in such risk retention group in accordance with the laws of
				the State in which such risk retention group is domiciled.
							(6)Service
				providerThe term
				service provider means—
							(A)a provider of
				regular ongoing insurance, corporate, or regulatory services to a risk
				retention group, including management companies, auditors, accountants,
				actuaries, investment advisors, lawyers, manager general underwriters, and any
				other parties responsible for underwriting, determining rates, collecting
				premiums, adjusting and settling claims or the preparation of financial
				statements;
							(B)does not include
				defense counsel retained by a risk retention group to defend claims, unless the
				amount of fees paid to such counsel would otherwise result in it having a
				material relationship with the risk retention group.
							(c)Supersedure
						(1)In
				generalThe provisions of
				this section shall supersede any State law relating to the corporate governance
				standards required for risk retention groups and purchasing groups.
						(2)DefinitionsIn this subsection:
							(A)StateThe
				term State includes a State and the District of Columbia, any
				political subdivisions thereof, and any agency or instrumentality of a
				State.
							(B)State
				lawThe term State law includes all laws, decisions,
				rules, regulations, or other State action having the effect of law, of any
				State.
							.
		4.Commercial
			 property insuranceThe
			 Liability Risk Retention Act of 1986 (15 U.S.C. 3901 et seq.) is further
			 amended—
			(1)in section 2 (15
			 U.S.C. 3901)—
				(A)in subsection
			 (a)—
					(i)in
			 paragraph (4)—
						(I)in subparagraph
			 (C)(i) by striking a liability and inserting an;
			 and
						(II)in subparagraph
			 (G)(i), by inserting or commercial property after
			 liability;
						(ii)in
			 paragraph (5)(A), by inserting or commercial property after
			 liability;
					(iii)in
			 paragraph (6), by striking and at the end;
					(iv)in
			 paragraph (7)(B), by striking the final period and inserting ;
			 and; and
					(v)by
			 adding at the end the following new paragraph:
						
							(8)commercial
				property insurance means insurance that indemnifies a business,
				nonprofit organization, or governmental entity for damage to, theft of, or
				destruction of real property or business property, owned by or leased to such
				business, nonprofit organization, or governmental entity, including insurance
				that indemnifies a business, nonprofit organization, or governmental entity for
				damage to, theft of, or destruction of furniture, fixtures, and inventory, from
				any and all perils or causes of loss and against consequential loss or damage,
				including business interruption, other than noncontractual legal liability for
				such loss or damage.
							;
				and
					(B)in subsection (b),
			 by inserting , commercial property after of
			 liability;
				(2)in section 3 (15
			 U.S.C. 3902)—
				(A)in subsection
			 (a)(1)(C), by inserting or commercial property after
			 liability;
				(B)in subsection (b),
			 by inserting or commercial property after
			 liability each place it appears; and
				(C)in subsection
			 (d)(1)(B), by inserting or commercial property after
			 liability;
				(3)in section 4 (15
			 U.S.C. 3903)—
				(A)in subsection
			 (b)—
					(i)in
			 paragraph (1), by inserting or commercial property after
			 liability; and
					(ii)in
			 paragraph (2)—
						(I)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and
						(II)by inserting
			 after subparagraph (A) the following new subparagraph:
							
								(B)commercial
				property insurance;
								;
				and
						(B)in subsection
			 (d)(1)(B), by inserting and commercial property after
			 liability; and
				(4)in section 6(b)
			 (15 U.S.C. 3905(b)), by inserting or commercial property after
			 liability each place it appears.
			5.Financial
			 statements; disclosure requirements; fiduciary duty; and underscoring the
			 exemptionThe Liability Risk
			 Retention Act of 1986 is amended as follows:
			(1)Financial
			 statementsIn section 3(d)(3) (15 U.S.C. 3902(d)(3))—
				(A)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving the
			 margins two ems to the right;
				(B)by striking
			 which statement shall be certified and inserting which
			 statement shall—
					
						(A)be
				certified
						;
				(C)in subparagraph
			 (A)(ii) (as designated by subparagraphs (A) and (B)), by striking the period
			 and inserting a semicolon; and
				(D)by adding at the
			 end the following new subparagraphs:
					
						(B)be filed not later
				than the earlier of—
							(i)June 1, for the
				preceding calendar year; and
							(ii)such time as the
				State in which the risk retention group is chartered requires; and
							(C)if not prepared in
				conformity with statutory accounting principles, include appropriate notes for
				conversion of such statement to statutory accounting
				principles.
						.
				(2)Disclosure
			 requirementsIn section 3 (15 U.S.C. 3902)—
				(A)in subsection
			 (a)(1)—
					(i)in
			 subparagraph (G), by striking jurisdiction; and inserting
			 jurisdiction; and;
					(ii)in
			 subparagraph (H), by striking impaired; and and inserting
			 impaired.; and
					(iii)by
			 striking subparagraph (I); and
					(B)by adding at the
			 end the following new subsection:
					
						(i)Each risk
				retention group shall provide to each member of such group, on the front page
				and the declaration page of each insurance policy issued by such group, in bold
				12-point or larger type, the following notice: This policy is issued by
				your risk retention group of which you are a part owner. Your risk retention
				group is primarily regulated under the laws of ______ and may not be subject to
				all of the insurance laws and consumer protections of your State. If your risk
				retention group fails, it may not be protected by a State insurance insolvency
				guaranty fund.. The risk retention group shall insert the name of the
				State in which the risk retention group is chartered or licensed in place of
				the blank
				space.
						.
				(3)Fiduciary
			 dutyIn section 3 (15 U.S.C. 3902) by adding at the end the
			 following new subsection:
				
					(j)The board of
				directors of a risk retention group shall have a fiduciary duty to operate in
				the best interests of the
				group.
					.
			(4)Underscoring the
			 exemption(A)in section 3 (15 U.S.C.
			 3902)—
					(i)in
			 subsection (a) in the matter preceding paragraph (1), by striking Except
			 as provided and inserting Except as specifically
			 provided; and
					(ii)in
			 subsection (f)(1), by inserting or purchasing group after
			 risk retention group; and
					(B)in section 4(a) in the matter
			 preceding paragraph (1) (15 U.S.C. 3903(a)), by striking Except as
			 provided and inserting Except as specifically
			 provided.
				6.Study on unlawful
			 State regulation of risk retention groups
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study of—
				(1)instances where
			 nondomiciliary States attempt to unlawfully regulate, directly or indirectly,
			 the operation of risk retention groups through unilateral cease and
			 desist orders or other means;
				(2)costs to risk
			 retention groups associated with State actions referred to in paragraph (A)
			 above, including but not limited to legal fees and cessation of business
			 operations;
				(3)the ability of
			 risk retention groups to pay for costs associated with challenging
			 nondomiciliary States that violate the Liability Risk Retention Act of 1986 (15
			 U.S.C. 3901 et seq.) by applying their laws in an extra-territorial manner;
			 and
				(4)possible
			 legislative solutions that would reinforce and underscore the foundation of the
			 Liability Risk Retention Act of 1986, which exempts risk retention groups and
			 purchasing groups from laws of a State other than their chartering State,
			 except as specifically provided in the Act as well as ways to reduce or
			 eliminate costs if a particular risk retention group prevails in a State or
			 Federal court of competent jurisdiction.
				(b)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Comptroller General shall submit to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives a report containing the
			 results of the study under subsection (a) and any recommendations for actions
			 that Congress should consider to ensure that States do not interfere with or
			 regulate, directly or indirectly, risk retention groups or purchasing groups in
			 an extra-territorial manner precluded by sections 3 and section 4 of the
			 Liability Risk Retention Act of 1986 (15 U.S.C. 3902 and 3903).
			(c)DefinitionsIn
			 this section, the terms risk retention group and purchasing
			 group have the meaning given such terms in section 2 of the Liability
			 Risk Retention Act of 1986 (15 U.S.C. 3901).
			7.Technical
			 correction and amendment to short title
			(a)Technical
			 CorrectionSection 3(a)(1) of the Liability Risk Retention Act of
			 1986 (15 U.S.C. 3902(a)(1)) is amended by striking many and
			 inserting any.
			(b)Short
			 TitleSection 1 of the Liability Risk Retention Act of 1986 (15
			 U.S.C. 3901 note) is amended by striking Liability Risk Retention
			 Act and inserting Risk Retention Act.
			8.Effective
			 dateThe amendments made by
			 sections 3, 4, and 5 shall take effect on the date that is 18 months after the
			 date of the enactment of this Act.
		
